Citation Nr: 1342178	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disability.  

2.  Entitlement to service connection for a lower back disability.  

3.  Entitlement to service connection for left arm numbness, to include as secondary to the upper and lower back disabilities.  

4.  Entitlement to service connection for left leg numbness, to include as secondary to the upper and lower back disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and T.S.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a personal hearing in July 2013 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with his claims file.  

In March 2013, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At the July 2013 Board hearing, the Veteran testified that he began receiving treatment for his back disabilities at his local VA Medical Center in 1995.  In personal statements dated January 2009 and March 2009, the Veteran reported being under physicians' care at the VA Medical Center in Houston, Texas.  VA outpatient treatment records from June 1997 to June 2008 have been obtained and associated with the claims file; however, there is no documentation in the Veteran's claims file, virtual VA file, or the Veterans Benefits Management System (VBMS) that the RO attempted to obtain any updated VA treatment records and records prior to June 1997.  The records must be obtained so the Board may consider them.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records that may exist from the Michael E. DeBakey VA Medical Center in Houston, Texas, specifically records prior to June 1997 and after June 2008.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2.  After receiving any additional treatment records, the RO/AMC must consider and decide whether the Veteran should undergo an additional VA medical examination in accordance with the applicable law.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


